Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 8, 2012                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  143123(43)                                                                                               Mary Beth Kelly
  Estate of DARRYL HOUSTON PRICE.                                                                          Brian K. Zahra,
                                                                                                                      Justices
  _________________________________________
  NASTASSIA PRICE and ERIN DUFFY-PRICE,
  Personal Representatives of the Estate of Darryl
  Houston Price,
               Plaintiffs,
                                                                    SC: 143123
  v                                                                 COA: 295212
                                                                    Ingham CC: 06-000228-NZ
  LORI JEAN KOSMALSKI and TRADE
  DEVELOPMENT COMPANY, a/k/a TRADE
  WORLD COMPANY, INC.,
            Defendants,
  and
  Estate of RUDAFORD R. STERRETT, JR.,
               Defendant-Appellee,
  and
  THOMAS WOODS, Receiver,
          Appellee,
  and
  DART BANK,
             Intervening Defendant-Appellant.
  _________________________________________


         On order of the Chief Justice, the motion by the Community Bankers of Michigan
  for leave to file a brief amicus curiae in this case is considered and it is granted.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 8, 2012                    _________________________________________
                                                                               Clerk